Citation Nr: 1222535	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from July 1991 to July 1992, and from May 1994 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied reopening a claim for service connection for bilateral pes planus. 

The Veteran and his daughter testified at the RO before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing is associated with the claims files. 

The issue of entitlement to service connection for bilateral pes planus is addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied in an October 1998 rating decision that was not appealed. 

2.  Evidence received since the October 1998 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the October 1998 decision, the criteria for reopening the claim for service connection for bilateral pes planus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO denied reopening the Veteran's claim for service connection for bilateral pes planus in the rating decision on appeal.  Apparently, the March 2009 statement of the case (SOC) denied the claim on the merits.  Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the files show the RO denied service connection for bilateral pes planus in October 1998 based on its determination that the disability existed before the Veteran's first period of service, and there was no evidence that the condition permanently worsened as a result of service.  The October 1998 decision was not appealed. 

The evidence of record at the time of the October 1998 decision included service treatment records with enlistment examination in August 1967, showing third degree bilateral pes planus; 1992 service treatment records showing treatment of unspecified foot problems; separation examination in October 1969, showing no pes planus; VA examination report in September 1996, showing that the left foot was mildly flat; and Army Reserve medical records, showing that he was on profile for symptomatic pes planus in October 1997. 

The evidence received since the October 1998 decision includes in pertinent part a VA examination report in November 2004, showing moderate pes planus; a statement from the Veteran in December 2006, stating that his feet were getting worse, and that he was taking over the counter pain pills and the medication he received for his back for the pain; VA medical center (VAMC) records, showing diagnosis of flat feet, diagnosis of pes planus, and complaints of pain in the feet and arch; and the testimony provided by the Veteran and his daughter in March 2009.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of bilateral pes planus.  Moreover, it appears through VAMC records, statements, and VA examination reports, the Veteran is complaining of increased symptomatology with the bilateral pes planus.  Because such evidence (indicating that the bilateral pes planus permanently worsened) was one of the elements not present in October 1998, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral pes planus is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Board notes that the RO denied service connection for bilateral pes planus based on a finding that the condition pre-existed active duty and there was no medical evidence that bilateral pes planus was permanently worsened as a result of service.    

As noted above, enlistment examination in August 1967 showed third degree bilateral pes planus; 1992 service treatment records showed treatment of unspecified foot problems; separation examination in October 1969 showed no pes planus; Army Reserve medical records showed that he was on profile for symptomatic pes planus in October 1997; and subsequent VAMC records showed diagnosis of flat feet and pes planus.  

The Veteran has not had a VA medical examination that specifically addresses his claim for service connection for bilateral pes planus.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's recorded pes planus in service and current diagnosis of the disability indicate that the bilateral pes planus may be associated with service.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b). 

The Board notes that although the Veteran's pes planus was clearly noted in his enlistment examination as having existed prior to active duty service, an etiological opinion is needed to address whether the pes planus (which existed prior to service) was aggravated by his active duty service.  The threshold questions with regards to aggravation is whether there was an increase in the pre-existing bilateral pes planus disability and if so, whether such increase in disability was clearly and unmistakably due to the natural progression of the pre-existing disability.  In view of the foregoing, the Veteran should be afforded a VA examination, with an appropriate examiner, to assess the exact nature and etiology of the bilateral pes planus.  38 C.F.R. § 3.159(c) (4). 

Moreover, in a September 2004 statement, the Veteran asserted that he was receiving Social Security Administration (SSA) benefits.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding SSA records.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine if his bilateral pes planus is related to his service.  The claims folder must be provided to and reviewed by the examiner. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed bilateral pes planus is etiologically related to the Veteran's active duty service. 

The examiner's attention is also directed to the Veteran's August 1967 entrance examination, which documents third degree pes planus that pre-existed the Veteran's service.  The examiner is also requested to offer an opinion as to whether the Veteran's pre-existing pes planus underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition. 

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral pes planus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


